*146ON MOTION FOR REHEARING
PER CURIAM.
The opinion of this court issued June 22, 1994 is withdrawn and the following opinion is substituted. The motions for rehearing and rehearing en banc filed by appellant, considered in light of this substituted opinion, are denied.
We affirm the trial court’s assessment of $200.00 for costs of prosecution against appellant since he failed to object to imposition of such costs during the sentencing hearing. See Thomas v. State, 633 So.2d 1122 (Fla. 5th DCA 1994). We reverse, however, the amount of court costs imposed in the trial court’s order and remand with instructions to correct that amount to reflect an assessment of $295.00 in court costs.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, C.J., HERSEY, J., and DAUKSCH, JAMES C., JR., Associate Judge, concur.